Citation Nr: 0918632	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  05-21 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim for service connection for bilateral hearing loss.

2.  Whether there is new and material evidence to reopen a 
claim for service connection for a right knee disorder.

3.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel

INTRODUCTION

The Veteran had active military service from April 1996 until 
April 2000.

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama, 
which, in part, denied the Veteran's petition to reopen his 
previously denied, unappealed, claims for service connection 
for bilateral hearing loss and a bilateral (i.e., right and 
left) knee disorder.  

In another decision since issued in June 2005, however, the 
RO granted service connection for a left knee disorder - 
specifically, a medial meniscus tear, status post 
meniscectomy, and assigned an initial 10 percent rating for 
the disability retroactively effective from December 5, 2003, 
the date of receipt of the Veteran's petition to reopen this 
claim.  The RO also granted service connection for a 
left shoulder disability and assigned an initial 20 percent 
rating for it, also retroactively effective from December 5, 
2003.  The Veteran did not separately appeal those ratings or 
the effective date, so those claims are no longer at issue.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where 
an appealed claim for service connection is granted during 
the pendency of the appeal, a second notice of disagreement 
(NOD) must thereafter be timely filed to initiate appellate 
review of the claim concerning "downstream" issues such as 
the compensation level assigned for the disability and the 
effective date).  See, too, 38 C.F.R. § 20.200 (2008).

In November 2007 the Veteran was scheduled to provide 
testimony in support of his remaining claims for bilateral 
hearing loss and a right knee disorder at a videoconference 
hearing before a Veterans Law Judge (VLJ) of the Board.  
However, he failed to appear for the proceeding, has not 
explained his absence or requested to reschedule his hearing.  
So the Board deems his hearing request withdrawn.  38 C.F.R. 
§§ 20.702(d), 20.704(d) (2008).




FINDINGS OF FACT

1.  The Veteran did not appeal the RO's November 2000 rating 
decision denying his claims for service connection for 
bilateral hearing loss and a bilateral knee disorder (so 
inclusive of his right knee).

2.  However, additional medical evidence submitted since that 
November 2000 RO decision relates to an unestablished fact 
necessary to substantiate his claim for bilateral hearing 
loss and raises a reasonable possibility of substantiating 
this claim.

3.  But the evidence submitted since the RO's November 2000 
decision as might relate to the Veteran's right knee disorder 
claim is cumulative or redundant of the evidence already of 
record and considered in that prior decision and does not 
raise a reasonable possibility of substantiating this claim.

4.  The most probative medical evidence of record does not 
establish the Veteran has sufficient hearing loss in either 
ear to be considered a disability by VA standards.


CONCLUSIONS OF LAW

1.  The RO's November 2000 rating decision denying the 
Veteran's claims for service connection for bilateral hearing 
loss and a right knee disorder is final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 20.302, 20.1103 
(2008).

2.  But additional evidence submitted since that November 
2000 rating decision, as to his bilateral hearing loss claim, 
is new and material, and this claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2005); 38 C.F.R §§ 3.102, 3.156, 
3.159 (2008).



3.  However, the evidence submitted since that November 2000 
rating decision, concerning the right knee disorder claim, is 
not new and material, and this claim is not reopened.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2005); 38 C.F.R §§ 3.102, 
3.156, 3.159 (2008).

4.  The Veteran does not have a hearing loss disability 
involving either ear that was incurred in or aggravated by 
his military service or that may be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of letters dated in May and 
November 2004 and in June 2005, the RO advised the Veteran of 
the evidence needed to substantiate his claims and explained 
what evidence VA was obligated to obtain or to assist him in 
obtaining and what information or evidence he was responsible 
for providing.  38 U.S.C.A. § 5103(a).  See also Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  For claims, as here, 
pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 
was amended to eliminate the requirement that VA also request 
that he submit any evidence in his possession that might 
substantiate his claims.  See 73 FR 23353 (Apr. 30, 2008).  
Consider, as well, that the RO issued that May 2004 VCAA 
notice letter prior to initially adjudicating his claims in 
July 2004, the preferred sequence.  Pelegrini v. Principi, 18 
Vet. App. 112, 120 (2004) (Pelegrini II).  



Furthermore, the May 2004 letter also provided notice in 
compliance with Kent v. Nicholson, 20 Vet. App. 1 (2006), 
wherein the U.S. Court of Appeals for Veterans Claims (Court) 
held that VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying benefit 
that is being sought, here, service connection.  To satisfy 
this requirement, VA adjudicators are required to look at the 
bases of the denial in the prior final decision and provide 
the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  See also VA Gen. Couns. 
Mem., para. 2, 3 (June 14, 2006), wherein VA's Office of 
General Counsel issued informal guidance interpreting Kent as 
requiring the notice to specifically identify the kind of 
evidence that would overcome the prior deficiency rather than 
simply stating the evidence must relate to the stated basis 
of the prior denial.

The RO has not, however, informed the Veteran of the 
downstream disability rating and effective date elements of 
his claims.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Here, though, not providing this Dingess notice 
is nonprejudicial, i.e., harmless error with respect to the 
claim for service connection for bilateral hearing loss 
because, in this decision, the Board is reopening this claim 
on the basis of new and material evidence, albeit then 
denying this claim on the underlying merits.  And insofar as 
his petition to reopen his claim for service connection for a 
right knee disorder is concerned, the Board is denying that 
petition.  So in each of these instances, ultimately, the 
downstream disability rating and effective date elements of 
these claims are moot.  38 C.F.R. § 20.1102.

In Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  However, the Supreme 
Court of the United States recently reversed the Federal 
Circuit's holding in Shinseki v. Sanders, 556 U. S. ___ 
(2009).  The Supreme Court held that the Federal Circuit 
placed an "unreasonable evidentiary burden upon the VA..." by 
creating a presumption of prejudice with regard to deficient 
VCAA notice.  (slip. op. at 11).  The Supreme Court 
reiterated that "the party that 'seeks to have a judgment 
set aside because of an erroneous ruling carries the burden 
of showing that prejudice resulted.'"  Id., citing Palmer v. 
Hoffman, 318 U. S. 109, 116 (1943); see also Tipton v. Socony 
Mobil Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United 
States v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. 
McDonough Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 
553 (1984); Market Street R. Co. v. Railroad Comm'n of Cal., 
324 U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").  The Supreme 
Court emphasized that its holding did not address the 
lawfulness of the U.S. Court of Appeals for Veterans Claims' 
reliance on the premise that a deficiency with regard to 
informing a Veteran about what further information was 
necessary to substantiate his claims had a "natural effect" 
of prejudice, but that deficiencies regarding what portions 
of evidence VA would obtain and what portions the Veteran 
must provide did not.  (slip. op. at 3).  

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

Here, neither the Veteran nor his representative has alleged 
any prejudicial error in the timing or content of the VCAA 
notice provided (or not provided).  And his representative is 
accredited, so presumably knowledgeable of the requirements 
for reopening a previously denied, unappealed, claim and for 
establishing underlying entitlement to service connection for 
the conditions at issue.  Moreover, in April 2009, the 
Veteran and his representative submitted a statement making 
arguments specifically addressing these requirements.  So 
they have the required actual knowledge of the type evidence 
needed to substantiate the claims.

And as for the duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), service personnel records, 
private medical records, and VA medical records.  There is no 
indication there is any additional evidence that needs to be 
obtained, so the Board is satisfied the duty to assist has 
been met.  38 U.S.C.A. § 5103A.

II.  The Petitions to Reopen Based on New and Material 
Evidence

The RO first considered and denied the Veteran's claims in a 
November 2000 rating decision.  The RO denied the Veteran's 
bilateral hearing loss claim because there was no evidence of 
an in-service incurrence or aggravation of hearing loss and 
since there also was no evidence of a then current hearing 
loss disability.  The RO denied his right knee disorder claim 
because, although he had complaints and treatment for right 
knee pain in March 2000 - while in the military, just prior 
to his discharge in April 2000, and his military separation 
examination noted bilateral patellofemoral [pain] syndrome, 
PFPS, he did not have a then current right knee disability - 
that is, as of the time of that November 2000 RO decision.  
The disease or injury noted in service must result in 
"chronic," meaning permanent, disability.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
In the absence of proof of current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  Service connection presupposes a current 
diagnosis of the claimed disability.  Brammer v. Derwinski, 
3 Vet. App. 233, 225 (1992).  See, too, Degmetich v. Brown, 8 
Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding 
that VA compensation only may be awarded to an applicant who 
has disability existing on the date of application, not for 
past disability).

The Veteran did not file a timely notice of disagreement 
(NOD) to initiate an appeal of that November 2000 RO 
decision, so it is final and binding on him based on the 
evidence then of record and not subject to revision on the 
same factual basis.  38 U.S.C.A. § 7105(c); see also 
38 C.F.R. §§ 20.200, 20.302, 20.1103.

Since the RO has previously considered and denied these 
claims, and the Veteran did not timely appeal the decision, 
the first inquiry is whether new and material evidence has 
been submitted to reopen these claims.  38 C.F.R. § 3.156.  
And irrespective of whether the RO determined there was new 
and material evidence to reopen these claims, so, too, must 
the Board make this threshold preliminary determination, 
before proceeding further, because it affects the Board's 
jurisdiction to adjudicate the underlying claims on its 
merits, i.e., on a de novo basis.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 
167, 171 (1996); Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).

If the Board finds that new and material evidence has not 
been submitted with respect to either claim, then its' 
analysis of that claim must end, as further analysis is 
neither required nor permitted.  See Barnett, 83 F.3d at 
1383-4.  If, however, there is new and material evidence as 
to either claim, then VA must reopen that claim and review 
its former disposition.  38 U.S.C.A. § 5108.

For petitions to reopen, as here, filed on or after August 
29, 2001, new evidence means existing evidence not previously 
submitted to agency decisionmakers; and material evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence already of record at the time of the last prior 
final denial of the claim sought to be opened, and it must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the 
credibility of the evidence in question must be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see 
Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not 
require the Secretary [of VA] to consider the patently 
incredible to be credible").

The RO's November 2000 denial of the Veteran's claims is the 
most recent final and binding decision on these claims, so it 
marks the starting point for determining whether there is new 
and material evidence to reopen them.  See Evans v. Brown, 
9 Vet. App. 273, 283 (1996) (indicating VA is required to 
review for newness and materiality only the evidence 
submitted by a claimant since the last final disallowance of 
a claim on any basis to determine whether a claim should be 
reopened and readjudicated on the merits).

III.  The Petition to Reopen the Claim for Service Connection 
for Bilateral Hearing Loss

Based on the grounds stated for the denial of the Veteran's 
bilateral hearing loss claim in the RO's November 2000 
decision, new and material evidence would consist of 
competent evidence indicating he currently has a hearing loss 
disability (according to VA standards as defined by 38 C.F.R. 
§ 3.385) and suggesting there is a correlation between this 
current hearing loss disability and his military service.  
See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).



During the years since the RO's November 2000 denial of his 
claim, the Veteran has submitted a November 2004 examination 
report from a private medical provider, D.W.C., D.O., 
indicating the Veteran has "significant hearing loss."  
This additional evidence is both new and material concerning 
his claim for service connection for bilateral hearing loss 
because this additional evidence was not considered in the 
prior November 2000 RO decision, so is new evidence, 
and relates to an unestablished fact necessary to 
substantiate the claim - namely, by suggesting the existence 
of a current disability involving the Veteran's hearing.  
This relatively recent assessment is significant in light of 
his relevant assertions regarding his in-service exposure to 
excessive noise resulting in acoustic trauma.  So presuming 
the credibility of this additional evidence (see Justus v. 
Principi, 3 Vet. App. 510, 513 (1992)), it raises a 
reasonable possibility of substantiating the claim for 
bilateral hearing loss.  See 38 C.F.R. § 3.156(a).  This 
claim, therefore, is reopened.

As will be explained, however, reopening a claim is not 
tantamount to granting the claim.  The threshold for 
reopening a claim is relatively low, especially considering 
the Board must presume the evidence in question is credible 
for the limited purpose of making this preliminary 
determination.  See again Justus, supra.  When subsequently 
readjudicating the claim on the underlying merits, 
this presumption of credibility no longer applies, and the 
Board may weigh the probative value of this evidence against 
other evidence in the file.



IV.  The Petition to Reopen the Claim for Service Connection 
for a Right Knee Disorder

Based on the grounds stated for the denial of the Veteran's 
right knee claim in the RO's November 2000 decision, new and 
material evidence would consist of competent evidence 
indicating he currently has a right knee disorder to suggest 
the right knee symptoms (of pain, etc.) and the diagnosis of 
patellofemoral syndrome in service resulted in "chronic" 
disability - not just an acute and transitory phenomenon 
that eventually resolved.  See again 38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  See Watson 
v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

During the years since the RO's November 2000 denial of his 
claim for service connection for a right knee disorder, the 
Veteran has submitted several medical treatment records, as 
well as his personal statements tending to establish that he 
currently experiences pain in his right knee.  This 
additional evidence includes his treatment records from the 
Birmingham VA Medical Center (VAMC) for March 2006 to May 
2007; records from Dr. D.W.C. of the Southern Family Practice 
dated from September 2002 through December 2004; records from 
Anniston Orthopaedic Associates dated from January to March 
2005; and records from a private physician, Dr. C.R., and an 
operative report from Dr. C.R. of The Surgery Center dated in 
January 2005.



Although these records were not previously submitted to 
agency decisionmakers, the Veteran indicated he had right 
knee pain when first filing for service connection for this 
claimed disability in his initial application, VA Form 21-
526, in September 2000.  So these records are cumulative and 
redundant - that is to say, a mere reiteration of the 
argument he made when initially filing his claim in 2000, so 
in this sense not new evidence.  Cf. Bostain v. West, 11 Vet. 
App. 124 (1998) (lay hearing testimony that is cumulative of 
previous contentions considered by decision maker at time of 
prior final disallowance of the claim is not new evidence).  
See also Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  
See, too, Morton v. Principi, 3 Vet. App. 508 (1992) (per 
curiam) (medical records describing the Veteran's current 
condition are not material to the issue of service connection 
and are not sufficient to reopen a claim for service 
connection based on new and material evidence).

Of equal or even greater significance, although this 
additional evidence supports the notion that the Veteran has 
pain associated with his right knee, as he did in service, 
none of these additional records provides competent evidence 
of an underlying diagnosis to which this pain may be 
attributable.  His diagnosis in service was patellofemoral 
[pain] syndrome; the acronym is PFPS, as he indicated in his 
initial claim application, VA Form 21-526, in September 2000.  
But of the additional evidence submitted since the RO's 
November 2000 decision denying his claim, the Board sees that 
his VA treatment records show his right knee has been 
examined and that the examiner noted that no abnormalities 
were found, even upon X-ray.  See, e.g., the report of a June 
2006 VA examination.  The Board also sees that the records 
from his private physician, Dr. D.W.C., discuss the assertion 
of right knee pain but do not provide an underlying 
diagnosis.  See Dr. D.W.C.'s November 2004 report.

Subjective complaints of pain, alone, are insufficient to 
grant service connection.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999), appeal dismissed in part and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001) (indicating that 
pain, alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted).

The term "disability" means impairment in earning capacity 
resulting from diseases and injuries and their residual 
conditions.  See 38 C.F.R. § 4.1.  See also 
Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen, 7 Vet. 
App. at 439.  A mere symptom - such as right knee pain - 
without a diagnosed or identifiable underlying malady or 
condition, does not, in and of itself, constitute a 
"disability" for which service connection may be granted.  
Sanchez-Benitez, 13 Vet. App. at 287.  And so, these 
additional medical records since the RO's November 2000 
decision do not raise a reasonable possibility of 
substantiating the Veteran's claim for service connection for 
a right knee disorder because, even accepting that he has 
reportedly continued to experience pain in his right knee, 
there continues to be no underlying diagnosis to account for 
his subjective pain.  See 38 C.F.R. § 3.156(a).  And, as 
explained, his assertion of right knee pain was of record and 
considered at the time of the RO's November 2000 decision 
first denying his claim for service connection for a right 
knee disorder.  See id.

Hence, the Board finds that the evidence submitted since the 
RO's November 2000 decision as might relate to the Veteran's 
right knee claim is cumulative or redundant of the evidence 
already of record at the time of that prior decision and does 
not raise a reasonable possibility of substantiating this 
claim.  So it is not both new and material, and this claim is 
not reopened.

In the absence of new and material evidence, the benefit-of-
the-doubt rule does not apply.  See Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).

V.  Entitlement to Service Connection for Bilateral Hearing 
Loss

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was 
incurred or aggravated during active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).



Organic diseases of the nervous system, such as sensorineural 
hearing loss, will be presumed to have been incurred in 
service if manifested to a compensable degree (of at least 
10-percent disabling) within one year after service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

So service connection is established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the Veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).



Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 



As explained, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed, to at least 
confirm the Veteran has it; without this minimum level of 
proof, there can be no valid claim).  

Concerning claims for hearing loss, in particular, the 
threshold for normal hearing is from zero to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  According to 
VA standards, impaired hearing will be considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of these frequencies are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Regarding this initial requirement of establishing he has 
current disability, the Veteran points to numerous lay 
statements he and others submitted on his behalf that, in 
effect, suggest he has difficulty hearing in social and 
occupational settings.  However, while he and these other 
laypersons who submitted statements on his behalf are 
competent to provide evidence of his observable symptoms, 
like difficulty hearing in certain situations, they are not 
competent to provide a medical diagnosis of hearing loss or, 
as is even more important in this specific appeal, to 
determine whether the Veteran has sufficient hearing loss 
according to the threshold minimum requirements of 38 C.F.R. 
§ 3.385 to be considered an actual disability by VA 
standards.  Instead, there must be competent medical evidence 
in these regards.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Routen v. Brown, 10 Vet. App. 183, 186 (1997); Bostain v. 
West, 11 Vet. App. 124, 127 (1998); and Layno v. Brown, 6 
Vet. App. 465, 469 (1994).  And, as will be explained, the 
most probative medical evidence of record does not establish 
he has sufficient hearing loss in either ear to be considered 
a disability by VA standards.  See again 38 C.F.R. § 3.385.

The report of a May 2007 VA C&P Exam provides that the 
Veteran has normal hearing, right and left.  The report 
indicates the results of his puretone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
5
0
LEFT
10
10
10
5
5

And his speech recognition scores were 96 and 94 percent in 
his right and left ears, respectively.  So this report does 
not show he has hearing loss in either ear, much less 
sufficient hearing loss in either ear to satisfy the 
threshold minimum requirements of 38 C.F.R. § 3.385 to be 
considered an actual disability by VA standards.  To the 
contrary, based on the results of this VA C&P Exam, which 
included the necessary audiometric testing, he has normal or 
nearly normal hearing.

The Veteran also has submitted a November 2004 report from a 
private medical provider, Dr. D.W.C., stating the Veteran's 
record shows "significant hearing loss."  And although the 
report further indicates that Dr. D.W.C. would be performing 
a hearing exam, presumably to either confirm or rule this 
out, there is no such examination report of record.  

As well, the Veteran has submitted reports of hearing 
examinations performed while he was in service.  But these 
reports are too remote in time to establish whether he has a 
current hearing loss disability.  Indeed, there is no 
requirement that he meet the hearing loss requirements of 
38 C.F.R. § 3.385 while in service, only that he does 
presently and have medical nexus evidence etiologically 
linking his current hearing loss to his service - such as to 
acoustic trauma from excessive noise exposure.  See Hensley 
v. Brown, 5 Vet. App. 155 (1993); Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).



Moreover, as the Veteran more recently had a VA C&P Exam in 
May 2007 showing normal or near normal hearing, some 21/2 years 
after Dr. D.W.C.'s November 2004 report stating the Veteran 
had "significant hearing loss," there is sufficient 
competent medical evidence of record to determine whether 
the Veteran currently has hearing loss sufficient to warrant 
VA compensation.  See Allday v. Brown, 7 Vet. App. 517, 526 
(1995) (where the record does not adequately reveal current 
state of claimant's disability, fulfillment of statutory 
duty to assist requires a contemporaneous medical 
examination, particularly if there is no additional medical 
evidence that adequately addresses the level of impairment of 
the disability since the previous examination).

While the Board may not reject a medical opinion based on its 
own unsubstantiated medical conclusions, see Obert v. Brown, 
5 Vet. App. 30, 33 (1993), the Board does have the authority 
to "discount the weight and probity of evidence in the light 
of its own inherent characteristics and its relationship to 
other items of evidence."  See Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

In evaluating the probative value of competent medical 
evidence, the Court has stated that "[t]he probative value 
of medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches. . . . [and that] the 
credibility and weight to be attached to these opinions [are] 
within the province of the adjudicator."  Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).  

Although Dr. D.C.W.'s November 2004 report provides some 
evidence in support of the Veteran's claim (the reason this 
claim was reopened), this doctor's opinion ultimately is of 
limited probative value.  This is because the opinion was 
entirely conclusory, that is, not based on any supporting 
clinical data or rationale or contemporaneous examination of 
the Veteran.  The Court has indicated these are important 
factors in assessing the probative value of medical opinion 
evidence, not just whether the commenting doctor reviewed the 
claims file for the pertinent medical and other history.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  


Hence, this opinion is too speculative to be of significant 
probative value.  See Obert v. Brown, 5 Vet. App. 30 (1993) 
(medical evidence that is speculative, general or 
inconclusive in nature cannot be used to support a claim); 
see, too, Bloom v. West, 13 Vet. App. 185, 187 (1999) (a 
medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty).   See also Prejean v. 
West, 13 Vet. 444, 
448-499 (2000) (a physician's access to the claims file and 
the thoroughness and detail of the opinion are important 
factors in assessing the probative value of a medical 
opinion).

The report of the May 2007 VA C&P hearing exam, however, 
especially in comparison, is thorough, well-reasoned, and 
based on an independent review of the relevant evidence, 
including the Veteran's claims file, and an objective 
clinical evaluation of the Veteran's hearing acuity.  Hence, 
the findings noted in this report have the proper foundation 
and, therefore, are entitled to a lot of probative weight.  
See Elkins v. Brown, 5 Vet. App. 474 (1993); Black v. Brown, 
5 Vet. App. 177 (1993).  Therefore, the Board finds that the 
most probative medical evidence of record does not establish 
the Veteran has hearing loss in either ear, much less 
sufficient hearing loss in either ear to be considered a 
disability by the VA standards defined in 38 C.F.R. § 3.385 
to warrant VA compensation.

For these reasons and bases, the preponderance of the 
evidence is against the Veteran's claim for service 
connection for bilateral hearing loss - in turn meaning there 
is no reasonable doubt to resolve in his favor and his claim 
must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).




ORDER

The petition to reopen the Veteran's claim for service 
connection for bilateral hearing loss is granted.

The petition to reopen the Veteran's claim for service 
connection for a right knee disorder is denied.

The claim for service connection for bilateral hearing loss 
is denied.



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


